Appellant insists that Thompson having been induced by a trick to leave the automobile on the pike and go to the old out-house a hundred yards distant, from which the automobile could not be seen, the offense committed was not robbery, but theft. The fault in this view, as we endeavored to show in the original opinion, is that the appellant did not acquire the possession of the car when Thompson left it in the road, but acquired it only after he and his companion had forcibly bound Thompson. Our statute makes one guilty of robbery who by assault or violence fraudulently takes from the person or "possession" of another property with intent to appropriate the same to his own use. Art. 1327, Penal Code. In our judgment, Thompson was in possession of the car while it was standing in the road, although he could not see it from where he was situated in the old house, and remained in possession of it until the appellant and his companion by force deprived him of it. The case is not one in which the appellant acquired possession, that is, control and management of the car, by a trick. The office of the trick was to induce Thompson to go to the point where the appellant and his companion might safely assault him, and by violence obtain possession of the car. The authorities referred to in the original opinion are, we think, in point, and the conclusion therein reached correct.
We are therefore constrained to overrule the motion for rehearing.
Overruled. *Page 112